Citation Nr: 1416256	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  08-37 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Tourette's syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to October 1960. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2010, the Board remanded the Veteran's service connection claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's service connection claim in October 2010 in order for the Veteran to identify outstanding treatment records pertaining to his Tourette's syndrome as well as for the Veteran to undergo an appropriate VA examination to determine the etiology of his Tourette's syndrome.  In determining the etiology of his Tourette's syndrome, the examiner was asked to determine whether the Tourette's syndrome clearly and unmistakably pre-existed his active duty service and if so, whether it was aggravated beyond its natural course by the Veteran's active duty service.  If there was not clear and unmistakable evidence that the Veteran's Tourette's syndrome pre-existed service, the examiner was to render an opinion as to whether it is at least as likely as not that the Veteran's Tourette's syndrome is related to his military service.  The Veteran's claim was to then be readjudicated.

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's service connection claim.  Specifically, in October 2010, P.K., Ph.D., a private psychologist, submitted a letter dated October 2010 indicating that he has treated the Veteran for Tourette's syndrome, and that the initial diagnosis of this disability was in 1978.  Pertinently, a review of the record reveals that no records have been requested from P.K., Ph.D.  Accordingly, such records should be requested on remand.  

Additionally, pursuant to the October 2010 Board remand, the Veteran was afforded a VA examination for his Tourette's syndrome in November 2010.  His VA claims folder was not available at that time.  After examination of the Veteran, the VA examiner opined that it was less likely than not that the Veteran's Tourette's syndrome developed in the military.  No rationale was provided for the opinion.  Thereafter, in an addendum dated January 2011, the VA examiner noted that he reviewed the claims folder and indicated that the Veteran's Tourette's syndrome existed prior to service.  However, no opinion as to in-service aggravation of the Tourette's syndrome was provided, but rather a notation from the VA examiner which stated "No change in opinion."  The Veteran's claims folder was subsequently forwarded to another VA examiner, and in a December 2011 opinion, the VA examiner noted the November 2010 VA examiner's report that the Veteran had a diagnosis of Tourette's syndrome from childhood, and that there is no indication that the Tourette's syndrome was aggravated or made worse by military service.  The December 2011 VA examiner further reported that the normal progression of the disability would have been expected to progress as normally given reference to Tourette's syndrome and again not aggravated or enhanced by any activity related to his terms of military service.  However, the VA examiner did not specifically state whether there was clear and unmistakable evidence that the Veteran's Tourette's syndrome pre-existed service and clear and unmistakable evidence that it was not aggravated therein as directed by the Board in the October 2010 remand.  Additionally, although he indicated that the Veteran's Tourette's syndrome pre-existed service, the VA examiner did not address the finding of P.K., Ph.D. in the October 2010 private treatment report that the onset of the Veteran's Tourette's syndrome was in 1978 (post-service).  In light of the foregoing, the Board finds that another opinion should be obtained as to the etiology of the Veteran's Tourette's syndrome.  See 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are private treatment records from P.K., Ph.D.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, return the Veteran's claims folder to the VA examiner who provided an opinion as to the etiology of the Veteran's Tourette's syndrome in December 2011.  If the December 2011 VA examiner is unavailable, refer the Veteran's claims folder to another appropriate medical professional.   

Based on a review of the claims folder, the examiner must provide an opinion as to the following:

a) Whether there is clear and unmistakable evidence (obvious or manifest) that the Veteran had Tourette's syndrome prior to his entry onto his period of active duty.  Review of the entire file is required; however, attention is invited to the April 1960 enlistment examination.

b) If the VA examiner determines that the Veteran's Tourette's syndrome clearly and unmistakably pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that it was NOT aggravated to a permanent degree in his service beyond that which would be due to the natural progression of the disability.  Review of the entire file is required.

c) If the VA examiner is unable to find that there was clear and unmistakable evidence both that the Veteran's Tourette's syndrome pre-existed his military service AND was NOT aggravated therein, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's Tourette's syndrome is etiologically related to his military service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  With regard to the onset of the Veteran's Tourette's syndrome, the examiner should specifically address the October 2010 private treatment report by P.K., Ph.D. indicating that the initial diagnosis of the Veteran's Tourette's syndrome was in 1978.  If the examiner determines that an examination of the Veteran is necessary, an examination should be scheduled.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


